Exhibit 10.4
(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
Amended Solicitation of Consents and Waivers
in Respect of all Outstanding 11 ⅞% Senior Secured Notes Due 2014
(CUSIP Nos. 89612BAA6 and R92856AA2)
of
TRICO SHIPPING AS
To Our Clients:
     We are enclosing herewith for your consideration a consent solicitation
statement, dated November 24, 2010 (the “Consent Solicitation Statement”), of
Trico Shipping AS, a Norwegian limited company (the “Company”), and a related
letter of consent and waiver (the “Letter of Consent and Waiver”), relating to
the proposed amendment (the “Proposed Amendment”) to amend the indenture dated
as of October 30, 2009 among the Company, the guarantors identified therein and
Deutsche Bank National Trust Company (as successor trustee to Wells Fargo Bank
N.A.), as trustee thereunder (as amended by the First Supplemental Indenture,
dated as of June 25, 2010 and the Second Supplemental Indenture, dated as of
September 21, 2010, the “Indenture”), governing the 11 ⅞% Senior Secured Notes
due 2014 (the “Notes”). You can read the full and complete terms of the Proposed
Amendment to the Indenture, which are set forth in the Consent Solicitation
Statement.
     By consenting to the Proposed Amendment, you are also agreeing to waive any
objections, claims and causes of action with respect to the Proposed Amendment
and the implementation thereof, including any future defaults under the
Indenture with respect to the provisions that would be modified if the requisite
consents are obtained; and you hereby irrevocably waive application of such
provisions as to the Notes to which your consent relates, whether or not the
Requisite Consents are obtained.
The solicitation is being made to all registered Holders of the Notes as shown
in the records of the trustee as of the close of business on November 24, 2010
(the “Record Date”) and their duly appointed proxies. As of the close of
business on the Record Date, the entire outstanding aggregate principal amount
of the Notes was held by The Depository Trust Company (“DTC”) or its nominee for
the accounts of participants in DTC (“DTC participants”). Such registered
holders and DTC participants are referred to herein as “Holders.” The consent
solicitation will expire at 5:00 p.m., Eastern Time, on December 8, 2010.
     We are the Holder of outstanding Notes held by us for your account through
the facilities of DTC. Consent by Holders of such outstanding Notes can be made
only by us as the Holder as of the Record Date, and only pursuant to your
instructions. We request instructions as to whether you wish us to consent to
the Proposed Amendment and the Proposed Waiver pursuant to the terms set forth
in the Consent Solicitation Statement and Letter of Consent and Waiver.
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

 



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
     The accompanying Letter of Consent and Waiver is furnished to you for your
information only and cannot be used by you to consent to the Proposed Amendment
and the Proposed Waiver for the Notes held by us for your account.
     If you wish for us to submit a consent for any portion or the entire
aggregate principal amount of the Notes which we hold for your account, please
so instruct us by completing, executing and returning to us the letter of
instruction set forth on the last page of this letter. Unless otherwise
specified in the letter of instruction, if you authorize us to consent, we will
consent with respect to the entire aggregate principal amount of the Notes which
we hold for your account. We note that the Proposed Amendment will not be
effective without consent of Holders of 100% of the Notes.
     The Company has retained Deutsche Bank National Trust Company as the
Information Agent to provide information in connection with the solicitation.
Requests for assistance in filling out and delivering the attached letter of
instruction or for additional copies of the Consent Solicitation Statement may
be directed to the Information Agent at its address and telephone number set
forth on the back cover page of the Consent Solicitation Statement.
(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

 



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
AMENDED LETTER OF INSTRUCTION
WITH RESPECT TO BOOK ENTRY TRANSFER PARTICIPANT
PLEASE RETURN YOUR INSTRUCTIONS TO US PROMPTLY.
To DTC Participant:
     The undersigned hereby acknowledges receipt of the consent solicitation
statement and the accompanying letter of consent and waiver relating to the
solicitation of consents by Trico Shipping AS (the “Company”) to the proposed
amendment (the “Proposed Amendment”) to amend or waive certain terms of the
indenture, dated as of October 30, 2009, by and between the Company, the
Guarantors named therein and Deutsche Bank National Trust Company (as successor
trustee to Wells Fargo Bank, N.A.), as trustee thereunder (as amended by the
First Supplemental Indenture, dated as of June 25, 2010 and the Second
Supplemental Indenture, dated as of September 21, 2010, the “Indenture”),
governing the Company’s 11 ⅞% Senior Secured Notes due 2014 (the “Notes”). The
Proposed Amendment and the Proposed Waiver to the Indenture is more fully
described in the consent solicitation statement.
By consenting to the Proposed Amendment and the Proposed Waiver, the undersigned
is also agreeing to waive any objections, claims and causes of action with
respect to the Proposed Amendment and the Proposed Waiver and the implementation
thereof, including any future defaults under the Indenture with respect to the
provisions that would be modified if the consent of the entirety of the
aggregate principal amount of the Notes outstanding as of November 24, 2010 (the
“Record Date”) are obtained; and the undersigned hereby irrevocably waives
application of such provisions as to the Notes to which its consent relates,
whether or not the Requisite Consents are obtained. The consent solicitation
will expire at 5:00 p.m., Eastern Time, on December 8, 2010.
     INSTRUCTION TO DELIVER CONSENT: The undersigned beneficial owner of Notes
hereby instructs the Holder of such notes to deliver a consent to the Proposed
Amendment with respect to the aggregate principal amount indicated below (or if
no aggregate principal amount is indicated below, the entire aggregate principal
amount of Notes which such Holder holds for the account of the undersigned),
upon the terms set forth in the consent solicitation statement and the related
letter of consent and waiver.
     The aggregate principal amount of the Notes held by you for the account of
the undersigned is (FILL IN AMOUNT):

          $_______________* of the 11 ⅞% Senior Secured Notes due 2014

 

*   If no aggregate principal amount is provided in this space and this letter
of instruction is signed below, the Holder is authorized to deliver a consent
with respect to the entire aggregate principal amount which such Holder holds
for the undersigned’s account.

(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

 



--------------------------------------------------------------------------------



 



(TRICO MARINE GROUP LOGO) [h78186h7818600.gif]
     The undersigned acknowledges that by submitting these instructions, it is
instructing you to consent to the Proposed Amendment and the Proposed Waiver
with respect to the aggregate principal amount of the Notes specified above; and
that these instructions relate to the aggregate principal amount of the Notes
the undersigned specified.

      SIGN HERE

 
   
Name of beneficial owner(s):

 
   
Signature(s):

 
   
Name(s) (please print):

 
   
Address:

 
   
Telephone Number:

 
   
Taxpayer Identification or Social Security Number:

 
   
Date:


(TRICO MARINE SERVICES, INC.) [h78186h7818601.gif]

 